’

Case 1:20-cr-00138-RBW Document1 Filed 07/28/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : GRAND JURY ORIGINAL
JAVON HENSON, : VIOLATION:
: 18 U.S.C. § 922(g)(1)
Defendant : (Unlawful Possession of a Firearm and

Ammunition by a Person Convicted of a
Crime Punishable by Imprisonment for a
Term Exceeding One Year)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about June 5, 2020, within the District of Columbia, JAVON HENSON, knowing
he had previously been convicted of a crime punishable by imprisonment for a term exceeding one
year, in the Circuit Court for Prince George’s County, Maryland, Criminal Case No. CT181590X
and D.C. Superior Court Case No. 2010 CF2 2143, did unlawfully and knowingly receive and
possess a firearm, that is, an AA Arms Inc. AP9, .9mm firearm, and did unlawfully and knowingly
receive and possess ammunition, that is, 9mm ammunition, which had been possessed, shipped
and transported in and affecting interstate and foreign commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:20-cr-00138-RBW Document 1 Filed 07/28/20 Page 2 of 2

FORFEITURE ALLEGATION

1, Upon conviction of the offense alleged in Count One this Indictment, the defendant
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the
knowing commission of the offense, including but not limited to an AA Arms Inc. AP9, .9mm
firearm and .9mm ammunition.

2, If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

\ A TRUE BILL:

| fe. FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
